Citation Nr: 1229925	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-37 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970, and from November 1975 to October 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 and June 2010 decisions rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  In the December 2006 decision, the RO denied reopening the claim for service connection for diabetes mellitus.  Later, in a statement of the case, the RO essentially reopened the claim but denied it on the merits.  Those facts notwithstanding, the preliminary question of whether new and material evidence has been presented to reopen a previously denied claim is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the June 2010 decision, the RO denied service connection for peripheral neuropathy claimed as secondary to diabetes mellitus.  

In May 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  At the conclusion of the hearing, the undersigned left the record open for a period of 60 days in order for the Veteran to submit additional evidence or argument.  No additional evidence or argument was received.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  In an unappealed March 2003 decision, the RO denied a claim of service connection for diabetes.  

2.  Evidence submitted since that decision is new and material and relates to an unestablished fact necessary to substantiate the claim.  

3.  The evidence does not confirm that the Veteran served in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.   

4.  There is insufficient evidence to show that the Veteran otherwise had exposure to Agent Orange or other herbicide agents during his active military service, including his service in Korea.  

5.  The medical evidence shows that the Veteran has Type II diabetes mellitus with associated peripheral neuropathy that was first diagnosed in the 1990's, many years following service discharge. 

6.  There is insufficient evidence of Type II diabetes mellitus with associated peripheral neuropathy in service or within one year after the Veteran's discharge from service, or of a nexus between the Veteran's current Type II diabetes mellitus with associated peripheral neuropathy and his period of active service, to include his alleged exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The March 2003 RO decision that denied entitlement to service connection for diabetes is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

2.  New and material has been presented to reopen the claim of entitlement to service connection for diabetes mellitus with associated peripheral neuropathy.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).   

4.  The criteria for service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in August 2006.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  An April 2010 letter advised him of the criteria for service connection for peripheral neuropathy.  

The Board also concludes VA's duty to assist has been satisfied.  The RO has obtained service treatment records, service personnel records and VA outpatient treatment records.  Social Security Administration disability determination records are associated with the record.  In addition, as discussed below, the RO has attempted to verify the Veteran's claim of exposure to herbicide agents while serving in Korea.  No other records have been identified as being potentially relevant to the claim on appeal.  

The Veteran has not been afforded a VA examination in connection with his claims, however, none is required.  Here, there is no question that the Veteran has disabilities manifested by diabetes mellitus and peripheral neuropathy.  There is no indication, however, that such are related to his active military service.  As such, an examination is not needed.  38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)

Finally, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned VLJ identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The precise deficiencies with the claim were described and the Veteran was afforded additional time following the conclusion of the hearing to submit evidence.  He did not do so.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Application to Reopen

In March 2003, the Veteran filed a claim seeking service connection for diabetes.  On the application form, he denied any history of exposure to herbicide agents.  He submitted VA outpatient treatment records showing current treatment for diabetes mellitus with associated neuropathy.  

In June 2003, the RO denied the claim.  In doing so, the RO found that while the Veteran had a current disability manifested by diabetes, there was no evidence in the Veteran's service treatment records showing symptoms of diabetes.  Although the Veteran was notified of that decision, he did not appeal, and, as such, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Moreover, in the one year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claim for a diabetes disability that would require the RO to review the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  

The current claim was initiated in June 2006.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the evidence received since the last final denial includes VA outpatient treatment records, the Veteran's testimony provided during the hearing, and information concerning the location of the Veteran's service while in Korea.  As regards his testimony, the Veteran alleges that he served in Korea as a dog handler and went to a training course that was located 14 miles from the demilitarized zone (DMZ).  He also alleged that herbicide agents were used along the fence line at the Hawk missile base.  (See Transcript at 4-5.)  

The evidence provided includes allegations regarding exposure to herbicides while in Korea.  This theory of entitlement was not considered at the time of the prior final denial.  In short, and after presuming the credibility of the newly submitted evidence, the Board finds that the evidence received is both new and material, and that the criteria to reopen the finally denied claim have been met.  

III.  Merits Determinations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) . Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include type II diabetes.  38 C.F.R. § 3.309(e). 

Also, the Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e)  will apply.  See VA Adjudication Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

Here, the weight of the evidence is against the claim for service connection for diabetes mellitus with associated peripheral neuropathy.  First, there is no showing of diagnosed diabetes mellitus or peripheral neuropathy or symptoms of diabetes mellitus or peripheral neuropathy during active service.  Moreover, while the Veteran provides VA outpatient treatment records showing treatment for diabetes mellitus, the record shows that he was first diagnosed with diabetes mellitus with associated peripheral neuropathy in the 1990's many years following discharge from military service.  In addition, no medical examiner has linked a current disability manifested by diabetes mellitus with peripheral neuropathy to the Veteran's active service.  

The Board has also considered the Veteran's contention that he was exposed to herbicide agents while serving in Korea.  First, the Board finds the Veteran's testimony describing his job assignment in the military credible and consistent with the service personnel records.  Indeed, those records confirm that the Veteran had service in Korea and had training in dog handling.  The records also verify his presence in Korea at a Hawk missile base and at Camp Mercer.  What the records do not verify, however, is any exposure to herbicide agents including Agent Orange.  In this respect, the service personnel records do not include evidence that places the Veteran at locations in Korea where herbicide agents were used.  Rather, the Board affords great probative weight to the service personnel records which do not show the Veteran's service with one of the affected units or in a location where herbicide agents were used.  Also probative is the finding from U.S. Armed Services Center for Research of Unit Records (USASCRUR).  In their August 2009 memorandum USASCRUR reviewed the 1968-1970 histories submitted the 6th Battalion, 44th Artillery and verified that it was stationed in an area approximately 14 miles from the DMZ.  The history did not document any use, storage, spraying, or transportation of herbicides.  Similarly, they reviewed the history of the 38th Artillery Battery, which included the Hawk missile battery, but again could find no evidence of herbicide use.  

Given such, the Board finds that exposure to herbicides may not be presumed, nor is there probative evidence of actual exposure to herbicides.  The regulation regarding presumptive exposure to herbicide agents only provides a presumption of exposure for certain units located in particular areas in Korea where herbicides were used.  His allegation that he was 14 miles from the DMZ does not allow for application of the presumption and there is no credibly lay, scientific, or medical evidence to suggest that his location 14 miles from the DMZ resulted in exposure to herbicide agents.  In addition, his contention that the perimeter of the base was defoliated is insufficient to show exposure to herbicide agents such as Agent Orange.  He has presented no compelling evidence to show that Agent Orange was used to defoliate the perimeter or competent medical evidence that diabetes is related to any chemical defoliant exposure.  

This does not, however, preclude the Veteran from establishing his entitlement to service connection for Type II diabetes mellitus with proof of actual direct causation.  However, as noted, the service treatment records do not show symptoms of diabetes and there is no evidence showing any continuity of diabetes-related symptoms since service.  In the absence of any persuasive evidence that the Veteran's current diabetes mellitus with associated peripheral neuropathy is etiologically related to active service, the Board finds that the preponderance of the evidence is against the claim on either a direct or presumptive basis.  So there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 





	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been presented, the claim of entitlement to service connection for diabetes mellitus is reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for peripheral neuropathy is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


